 SEARS, ROEBUCK AND CO.Sears, Roebuck and Co. and District Lodge No. 71,International Association of Machinists andAerospace Workers, AFLCIO, Petitioner.Case 17-RC-9113April 21, 1982DECISION ON REVIEW ANDDIRECTION OF ELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held on September 24, 1980, beforeHearing Officer Julie K. Hughes. On October 10,1980, the Regional Director for Region 17 issued aDecision and Order dismissing the instant petition,in which he found that Petitioner's requested unitof automotive center employees was inappropriatefor collective-bargaining purposes. The RegionalDirector found that the automotive center employ-ees and other store employees constituted a singlehomogeneous grouping and, therefore, that theonly appropriate unit for collective bargaining wasa single storewide unit. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, Series 8, asamended, Petitioner filed a timely request forreview of the Regional Director's Decision, con-tending, inter alia, that the Regional Director de-parted from official Board precedent in finding therequested unit inappropriate for bargaining. TheEmployer filed a statement in opposition to Peti-tioner's request for review.By telegraphic order dated November 28, 1980,the Board granted Petitioner's request for review.Thereafter, the Employer filed a brief on review insupport of the Regional Director's findings.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding, including the briefs of the parties,and finds, in agreement with Petitioner, that a unitof automotive center employees is appropriate forcollective bargaining.The Employer is a New York corporation en-gaged in the operation of a retail store and an auto-mobile service center at its Independence, Missouri,location. The Employer's facility has approximate-ly 140,000 square feet on two levels. The auto serv-ice center occupies approximately one-third of thestore's upper level. The function of the auto serv-ice center is to sell and install automotive parts andaccessories, and to perform basic automobile serv-261 NLRB No. 35ices and repairs. The auto center consists of anautomotive sales area located adjacent to the mainaisle of the retail department store, and an autorepair shop which is attached to the main store butseparated by a wall. The repair shop is accessiblethrough a door from the automotive sales area andfrom an adjacent parking lot. The repair shop itselfcontains bays in which automobile repairs and in-stallations are performed, a parts area with awindow, and a tire and battery storage area.The auto center manager, Jon Iennaccaro, super-vises all functions of the auto center. lennaccaro isassisted by Joe Velder, the division manager of theautomotive sales area, and Laverne Dierking, thedivision manager of the auto repair shop. Each ofthese managers was stipulated to be a supervisorwithin the meaning of Section 2(11) of the Act.The auto center employs 33 full-time and regularpart-time employees, including 4 full-time and 3part-time sales employees, 6 full-time and 1 part-time mechanics, 2 full-time and 8 part-time tire andbattery installers, 1 part-time parts employee, 1 full-time and 4 part-time cashiers, 2 full-time servicewriters, and I part-time receiver. Only 7 of these33 employees have transferred into the auto centerfrom elsewhere in the retail store since the storeopened in 1976. Unlike the retail store, whichopens for business at 10 a.m., the auto center opensat 7:30 a.m. throughout the week. Normally, twosales employees are required to be present at thecenter by 7:30 a.m. in order to take customerorders and, in turn, generate work for the mechan-ics who begin work at 8 a.m.Employees in the auto center are paid underthree different methods of compensation: Sales per-sonnel by a commission based on their sales; me-chanics by a guaranteed salary plus a commissionfor additional work performed over a set amount;'and cashiers and other nonselling employees by anhourly wage. Mechanics and tire and battery in-stallers are required to wear uniforms provided bythe Employer, and the mechanics are required tofurnish their own tools. The mechanics spend sub-stantially all of their time performing enginetuneups, front-end alignments, brake overhauls, andother mechanical work which involves the exerciseof substantial skill. The tire and battery installersmount and balance tires, install batteries, and per-form other tasks requiring less skilled work of aroutine, general nature. The auto center's sales em-ployees sell automobile parts, accessories, and mer-chandise, and write up customer orders for me-' Mechanics also receive a commission based on additional work per-formed due to their discovery of other problems in a customer's car. Inthese situations, the mechanic originating such work receives what wouldotherwise be the salesman's commission.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDchanical work, in the automobile sales area. 2 Thesesales employees are required to wear business attireand are permanently assigned to the auto center.3The auto center cashiers ring up sales and acceptcustomers' payments. As in the retail store, thecash registers in the auto center are set up so as toallow customers to purchase merchandise from anydepartment and pay at any register.There is substantial and frequent interactionamong the auto center employees. The salesmenhave basic mechanical knowledge and are familiarwith merchandise stock and the functions of me-chanics and installers. They write up the workorder tickets which are, in turn, routed to the me-chanics and installers through the dispatcher. Ifmechanics discover an additional problem with acustomer's vehicle, they will inform the salesmanwho wrote the original work order. The salesman,in turn, will inform the customer and seek the cus-tomer's assent for the additional work. In some in-stances, mechanics speak directly to customers re-garding serious problems and then, if the customerwishes additional work performed, refer the matterback to the customer's salesman. That salesmanwill then write up a work order for the additionalrepairs. The auto center cashiers calculate the pay-ment due for all sales and mechanical work fromthe work order ticket turned in by the mechanic orinstaller. The parts employee is responsible for sup-plying all necessary parts and materials to the me-chanics and installers, per their requests.The auto center employees work under the sepa-rate immediate supervision of their department anddivision managers. Evaluations of those employeesare the responsibility of the auto center managers,4although these evaluations are thereafter reviewedwith a member of the overall store management.Similarly, all employees are hired through the Em-ployer's personnel office and receive a preliminaryinterview in that office. However, applicants forauto center positions are further interviewed by theauto center manager, Iennaccaro, or by the auto-motive sales division manager, Velder, who thenmakes an independent recommendation as towhether the applicant should be hired. Store Man-ager Green testified that he did not know of anyinstance when such a recommendation was not' Although some automotive merchandise of a general nature, such asoil, may be sold in other areas of the retail store, an auto center salesmanis not assigned to those other areas to sell that merchandise.'On infrequent occasions, auto center sales employees may be assignedon an as-needed basis to another department of the retail store, usually adepartment immediately adjacent to the auto center.' Such evaluations remain the responsibility of the auto center manag-ers even if a center employee has been temporarily assigned to anotherdepartment during part of the evaluation period. The supervisor of thedepartment to which the employee was assigned does not participate inthe employee's evaluation.honored. The auto center also operates indepen-dently of the retail store in several important re-spects. First, as noted supra, the auto center hashours substantially different from those of the retailstore. Second, the auto center sets up its own em-ployee vacation schedule which is independent ofthe scheduling of other departments in the retailstore. Third, in addition to monthly storewidemeetings held by the store manager and to whichall employees are encouraged to attend, the autocenter holds its own meetings attended by autocenter employees only to discuss departmentalissues.In dismissing the petition and determining thatthe only appropriate unit is a storewide unit, theRegional Director relied on the following facts:The role of the personnel department in hiring newemployees, as set forth above; all new employeesattend common orientation classes; all employeespunch timeclocks, receive essentially the samefringe benefits, use the same store entrance andbreakroom, are paid weekly, are transferred on atemporary basis between departments as needed,and are required to assist customers regardless ofdepartmental lines; and the physical setup of thestore's cash registers which, as noted earlier, per-mits customers to select merchandise from any de-partment and pay at any register.In reviewing the Regional Director's Decision,we are guided by the well-settled canon that Sec-tion 9(b) of the Act directs the Board to make ap-propriate unit determinations which will "assure toemployees the fullest freedom in exercising therights guaranteed by this Act"; i.e., the rights ofself-organization and collective bargaining.5Wehave stressed on repeated occasions that the Actdoes not compel labor organizations to seek repre-sentation in the most comprehensive grouping ofemployees unless such grouping constitutes theonly appropriate unit.6Thus, the sole inquiry hereis whether a unit consisting of employees of theauto center is appropriate in the circumstances ofthis case. To this determination, it is irrelevantwhether another unit would also be appropriate,more appropriate, or most appropriate.In the instant case, some factors do exist whichmilitate against finding the requested unit appropri-ate, such as common benefits, common overall su-pervision by the store manager, some small degreeof operational and functional interchange, and adegree of centralization rather remote from the in-' J. C. Penney Company. Inc.. Store Number 1302, 196 NLRB 708, 709(1972); Sears, Roebuck and Co., 191 NLRB 398, 404 (1971); Sears Roe-buck and Cao., 184 NLRB 343, 346 (1970); Montgomery Ward 4 Co., In-corporated, 150 NLRB 598, 600-601 (1964).6Id.246 SEARS, ROEBUCK AND CO.dividual employees' day-to-day work. However,we find that the facts set forth above and discussedbelow persuasively show that a unit limited to autocenter employees is an appropriate unit for collec-tive bargaining within the meaning of Section 9(b)of the Act.There is here, as the Regional Director found, "agreat deal of interaction between employees withinthe [auto center]" and, as the record shows, limitedinteraction with other store employees. Althoughthere is some integration of activities between autocenter employees and other store employees, suchintegration extends only to those rare situationswhere an auto center employee is temporarily as-signed to work in another department or is calledto assist a customer in another department, orwhere a customer brings merchandise from otherdepartments to a cashier in the auto center for pay-ment. These elements are minor in their impact onemployees' day-to-day activities, and thus the smalldegree of integration does not extend to the jobfunctions of the employees in issue or separatethem from their fellow employees in the autocenter so as to make the group non-homogeneous.Also, the factors set forth above which militateagainst finding the requested unit appropriate aregreatly outweighed by the strong community of in-terest shared by all auto center employees, as evi-denced by their separate immediate and second-level supervision, their different working hours andseparate vacation schedules, their separate depart-mental meetings, their separate and readily identifi-able work area, and, perhaps most importantly,their separate group identity, arising from workingin a recognized product line separate and distinctfrom that of the retail store. Moreover, the request-ed unit of auto center employees contains a nucleusof craft employees (the mechanics) around whomthe other auto center employees are organized, andincludes all employees working in two of the Em-ployer's administrative divisions. In contrast to thelack of integration between auto center and otherstore employees, employees in the auto center aregreatly dependent upon one another for the contin-ued operation of the center itself and for their indi-vidual livelihoods. Indeed, unlike the obvious inter-dependency of the auto center employees, therecord reveals the absence of any close relationshipbetween the work of the requested employees andany other group of employees at the retail store.Upon the foregoing and the entire record in thiscase, we conclude that the auto center employeeshave limited contact with the other store employ-ees, and constitute a functionally integrated groupworking in a recognized product line under sepa-rate supervision who share a community of interestthat sufficiently differentiates them from the otherstore employees and functions as to require theconclusion that they constitute an appropriateunit.7Moreover, there is no bargaining historyamong this unit of employees and no labor organi-zation seeks to represent these employees as part ofa broader unit.Accordingly, we find that a unit of auto centeremployees is appropriate, and we shall reinstate thepetition and direct an election in the following unit:All full-time and regular part-time employeesin the automotive department at the Employ-er's Independence, Missouri, facility; but ex-cluding office clerical employees, professionalemployees, guards and supervisors as definedin the Act.[Direction of Election and Excelsior footnoteomitted from publication.]7 Sears Roebuck & Co., 182 NLRB 609 (1970).sMontgomery Ward & Co.. Incorporated, 225 NLRB 547 (1976).247